Citation Nr: 1223591	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  09-20 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for perianal sinus and cyst/abscess.  

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Lee, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1969 to April 1971, including service in the Republic of Vietnam from May 1970 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The RO characterized the issues on appeal as a single issue.  Given their characteristics and locations, however, for the sake of clarity, the Board will address them as separate issues.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The record shows the Veteran has a recurring perianal sinus and cyst/abscess; together with variously diagnosed skin disorders including lichen simplex chronicus, tinea pedis, hyperkeratosis, chronic cysts, and excoriated dermatitis.  VA acknowledges that the Veteran was exposed to herbicides while serving in Vietnam; and a June 2009 private medical opinion from Nicholas DeMaria, M.D., has indicated that the etiology of the Veteran's excoriated dermatitis of the forearms and legs may be due to in-service exposure to Agent Orange.  Given that comment, the Board finds that a VA examination and opinion is necessary to decide the Veteran's claims.  

The Board further finds that a remand is necessary to obtain additional treatment records.  Specifically, private treatment records from Miguel L. Deleon, M.D., are only current through February 2008, and records from Leonard Strobel, D.O., are only current though January 2007.  The most recent VA treatment records are only current as of October 2008.  As there potentially are outstanding private and VA medical records relevant to the appeal, there is a duty to obtain such records.  See 38 C.F.R. § 3.159(c)(2); Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that relevant VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).  

Finally, given the nature of the Veteran's claims, competent and credible lay statements from him, his family, friends, and others are to be considered if they relate to symptoms or facts of events that the lay person observed.  Opportunity to submit such statements should be provided.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his claimed conditions.  With any necessary assistance, the RO should attempt to obtain copies of the identified records.  In any event, the RO should obtain copies of the Veteran's VA outpatient treatment records dated since October 2008.  

2. Notify the Veteran that he may submit lay statements from himself, as well as from individuals who have first-hand knowledge of his claimed conditions.  He should be provided an appropriate amount of time to submit this lay evidence.

3. After associating any pertinent outstanding records with the claims file, arrange for an appropriate VA examinations to determine the current nature and etiology of the perianal sinus and cyst, and the skin disorders found to be present.  Prior to examining the Veteran, the examiner/s should review the entire claims file, and consider all competent and relevant lay statements relating to the Veteran's conditions.  All necessary diagnostic testing should be performed, and all clinical findings should be reported in detail.  

Upon completion of the examination, the examiner/s is/are requested to provide an opinion as to whether it is at least as likely as not any skin condition found to be present, and/or the Veteran's perianal sinus and cyst had its onset in service, or is otherwise linked to the Veteran's exposure to herbicides in service.  

A complete rationale for any opinion expressed should also be provided.  If the examiner determines that a medically-sound opinion cannot be reached, it is requested that an explanation as to why that is so be included.   

4. The RO should notify the Veteran that it is his responsibility to report for the VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include the denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  

5. Any further development as may become indicated upon the completion of the foregoing should be accomplished, and the Veteran's claim re-adjudicated. If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, that claim should be returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




